DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejections under 35 USC 102 and 103
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, and 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, new reference Kokenes et al US 20110197363 A1, hereinafter Kokenes, teaches Applicant’s newly amended claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US 7861342 B1, hereinafter Huang, in view of Kokenes US 20110197363 A1.
Re Claim 1, Huang teaches:
A mattress (at least [Abstract] “A multi-combinational spring mattress”.) comprising: 
a cover (at least Figs. 2-3 and [Col. 2 lines 60-67] “wrapping cover 25”.); 
a spring pack positioned within the cover (at least Figs. 2-4 element 23 and [Col. 2 lines 60-67] “spring layers 23”.); and 
an inner core positioned within the cover, the inner core comprising opposite first and second portions (at least Fig. 4 and [Col. 3 lines 50-60] “the surface layer 24 of this embodiment further comprises a first surface layer 242 and a second surface layer 244”.), the first portion having a firmness (at least [Col. 3 lines 50-60 to Col 4 lines 1-10] “the first surface layer 242 is made of a material selected from down, wool, silk or pressure relief foam” and “the down, wool, silk or pressure relief foam material is a soft”.) that is different than a firmness of the second portion (at least [Col. 3 lines 50-60 to Col 4 lines 1-10] “the second surface layer 244 is made of latex” and “the latex material provides good supports”.), 
wherein the inner core is configured to be moved (at least Figs. 2-4 element 24 and [Col. 4 lines 20-30] “provide an easy way of replacing a dirty or damaged surface layer”.) between a first configuration in which the first portion directly engages the spring pack and a second configuration in which the second portion directly engages the spring pack to alter a firmness of a sleep surface of the mattress (at least Figs. 2-4 and [Col. 3 lines 35-50] “surface layer 24 disposed at the top of the spring layers 23”. It is noted that the claimed limitation is a product by process claim because the “inner core” as claimed is differentiated only by the process of flipping the first and second portions upside down. It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” (MPEP 2113). Therefore, the prior art discloses the same structure of the claimed inner core with first and second portions, and the prior art further discloses that the prior art’s inner core is configured to be movable (due to the fact that the mattress components are all individually separable).).
Huang does not explicitly teach:
and a third portion between the first and second portions, the third portion having a firmness that is less than the firmness of the first portion and the firmness of the second portion.

and a third portion between the first and second portions, the third portion having a firmness that is less than the firmness of the first portion and the firmness of the second portion (at least Fig. 4C element 48 and [0064] “The composite cushioning structure 46C in FIG. 4C has a gradient of the second cushioning component 50 that is initially one hundred percent (100%) and then decreases to zero percent (0%) and then increases to one hundred percent (100%)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by Huang with the third portion taught by Kokenes because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using a third less dense and firm portion in between the first two as by Kokenes) with a known device (mattress with inner core taught by Huang) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “Spatially varying or providing spatially variable distributions of the second cushioning component(s) is where the amount of mass of the second cushioning component(s) spatially varies over a given line, area, or space in any number of dimensions. This can be advantageous in controlling the cushioning characteristics contribution of the second cushioning component(s) to the composite cushioning structure to further provide spatially varying cushioning characteristics in the composite cushioning structure” (Kokenes [0058]).
Re Claim 15, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang further teaches
wherein the spring pack is removably disposed within the cover (at least Fig. 3 element 23 and [Col. 3 lines 1-5] “swap or adjust each lying position of the spring layers 23 of the multi-combinational spring mattress 2 freely according to the user requirements”.).
Re Claim 17, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang further teaches:
wherein the cover is not waterproof (at least Figs. 2-3 and [Col. 3 lines 35-50] “The wrapping cover 25 further includes an open portion 252 disposed around the periphery of the top of the wrapping cover 25”.).
Re Claim 18, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang further teaches:
wherein the cover includes a fastener to allow the inner core to be removed from the cover (at least Figs. 2-3 element 254 and [at least Col. 3 lines 35-50] “An engaging structure 254 is installed at the open portion 252 for sealing the wrapping cover 25, wherein the engaging structure 254 can be a zipper”.).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes and further in view of Bullard et al US 8302229 B1, hereinafter Bullard.
Re Claim 3, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang does not explicitly teach:
wherein the inner core comprises a matrix of fibers, the fibers that make up the first portion being more densely packed than the fibers that make up the second portion, the fibers that make up the third portion being less densely packed than the fibers that make up the second portion.
However, Kokenes teaches:
the third portion being less densely packed than the fibers that make up the second portion (at least Fig. 4C element 48 and [0064] “The composite cushioning structure 46C in FIG. 4C has a gradient of the second cushioning component 50 that is initially one hundred percent (100%) and then decreases to zero percent (0%) and then increases to one hundred percent (100%)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by Huang with the third portion taught by Kokenes because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using a third less dense and firm portion in between the first two as by Kokenes) with a known device (mattress with inner core taught by Huang) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “Spatially varying or providing spatially variable distributions of the second cushioning component(s) is where the amount of mass of the second cushioning component(s) spatially varies over a given line, area, or space in any number of dimensions. This can be advantageous in controlling the cushioning characteristics contribution of the second cushioning component(s) to the composite cushioning structure to further provide spatially varying cushioning characteristics in the composite cushioning structure” (Kokenes [0058]).
The combination of Huang and Kokenes does not explicitly teach:
wherein the inner core comprises a matrix of fibers, the fibers that make up the first portion being more densely packed than the fibers that make up the second portion, the fibers that make up.
However, Bullard teaches:
wherein the inner core comprises a matrix of fibers (at least Figs. 1-2 and [Col. 4 lines 60-67] “The fiber pad 14 includes a first layer 30 in contact with the upper surface 16 of the matrix 12 of pocketed springs”.), the fibers that make up the first portion being more densely packed than the fibers that make up the second portion, the fibers that make up (at least Fig. 2 and [Col. 4 lines 60-67] “The first .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the fibers taught by Bullard because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using fibrous filling taught by Bullard) with a known device (mattress with inner core taught by the combination of Huang and Kokenes) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “This construction insulates the user from the feel of the individual coils” (Bullard [Col. 5 lines 1-20]).
Re Claim 5, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
The combination of Huang and Kokenes does not explicitly teach:
wherein the inner core comprises a matrix of polymer fibers.
However, Bullard teaches:
wherein the inner core comprises a matrix of polymer fibers (at least Fig. 2 and [Col. 4 lines 60-67] “The dual-density fiber pad 14 can be fabricated of polyester fiber”. It is noted that polyester is known as a polymer.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the fibers taught by Bullard because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using fibrous filling taught by Bullard) with a known device (mattress with inner core taught by the combination of Huang and Kokenes) with predictable results. A person having ordinary skill in the art .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes and Bullard and further in view of Purdy et al US 9814642 B2, hereinafter Purdy.
Re Claim 6, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang does not explicitly teach:
wherein the inner core comprises a 9Case No.: 1735-294 matrix of polyurethane fibers, the fibers that make up the first portion being more densely packed than the fibers that make up the second portion, the fibers that make up the third portion being less densely packed than the fibers that make up the second portion.
However, Kokenes teaches:
the third portion being less densely packed than the fibers that make up the second portion (at least Fig. 4C element 48 and [0064] “The composite cushioning structure 46C in FIG. 4C has a gradient of the second cushioning component 50 that is initially one hundred percent (100%) and then decreases to zero percent (0%) and then increases to one hundred percent (100%)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by Huang with the third portion taught by Kokenes because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using a third less dense and firm portion in between the first two as by Kokenes) with a known device (mattress with inner core taught by Huang) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “Spatially varying or providing spatially variable distributions of the second cushioning component(s) is where the amount of mass of the second cushioning component(s) spatially 
The combination of Huang and Kokenes does not explicitly teach:
However, Bullard teaches:
wherein the inner core comprises a matrix of fibers, the fibers that make up the first portion being more densely packed than the fibers that make up the second portion, the fibers that make up (at least Fig. 2 and [Col. 4 lines 60-67] “The first layer 30 has a first density, and the second layer 32 has a second density; the first density is greater than the second density”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the fibers taught by Bullard because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using fibrous filling taught by Bullard) with a known device (mattress with inner core taught by the combination of Huang and Kokenes) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “This construction insulates the user from the feel of the individual coils” (Bullard [Col. 5 lines 1-20]).
The combination of Huang, Kokenes, and Bullard does not explicitly teach:
polyurethane fibers.
However, Purdy teaches:
polyurethane fibers (at least [Col. 2 lines 45-65] “a synthetic fiber of a polyester-polyurethane co-polymer”.).
.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes and further Kubin US 20120276797 A1, hereinafter Kubin.
Re Claim 7, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
The combination of Huang and Kokenes does not explicitly teach:
wherein the inner core comprises a mat of electrospun fibers.
However, Kubin teaches:
wherein the inner core comprises a mat of electrospun fibers (at least [0034] “The nano -fibrous layers are prepared from solutions of organic polymers (PA6, PAN, PUR, PVDF, etc.) by the method of electro-spinning”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the fibers taught by Kubin because both are directed to the same field of endeavor of mattress components doing so involves a known technique (using electrospun fibrous filling taught by Kubin) with a known device (mattress with inner core taught by the combination of Huang and inner core comprises a mat” as claimed is differentiated only by the process of electrospinning fibers. It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” (MPEP 2113). Therefore, the prior art discloses the same structure. A person having ordinary skill in the art would have been motivated to do so because “the nano-fibrous layer used as a barrier against penetration of allergens produced by the dust mites through the upholstery material of mattresses” (Kubin [Abstract]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes and Bullard and further in view of Kubin.
Re Claim 9, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
The combination of Huang and Kokenes does not explicitly teach:
wherein the inner core comprises a mat of electrospun polymer fibers.
However, Bullard teaches:
wherein the inner core comprises a mat of polymer fibers (at least Fig. 2 and [Col. 4 lines 60-67] “The dual-density fiber pad 14 can be fabricated of polyester fiber”. It is noted that polyester is known as a polymer.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the fibers taught by Bullard because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using fibrous filling taught by Bullard) with a known device (mattress with inner core taught by the combination of Huang and Kokenes) with predictable results. A person having ordinary skill in the art 
The combination of Huang, Kokenes, and Bullard does not explicitly teach:
electrospun fibers.
However, Kubin teaches:
electrospun fibers (at least [0034] “The nano -fibrous layers are prepared from solutions of organic polymers (PA6, PAN, PUR, PVDF, etc.) by the method of electro-spinning”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by Huang with the fibers taught by Kubin because both are directed to the same field of endeavor of mattress components doing so involves a known technique (using electrospun fibrous filling taught by Kubin) with a known device (mattress with inner core taught by the combination of Huang, Kokenes, and Bullard) with predictable results. Further, it is noted that the claimed limitation is a product by process claim because the “inner core comprises a mat” as claimed is differentiated only by the process of electrospinning fibers. It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” (MPEP 2113). Therefore, the prior art discloses the same structure. A person having ordinary skill in the art would have been motivated to do so because “the nano-fibrous layer used as a barrier against penetration of allergens produced by the dust mites through the upholstery material of mattresses” (Kubin [Abstract]).

Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes and further in view of Call US 20110258782 A1, hereinafter Call.
Re Claims 10, 11, 12, and 13, Huang teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1),
wherein the spring pack (at least Figs. 2-4), 
the first portion directly engaging when the inner core is in the first configuration, the second portion directly engaging when the inner core is in the second configuration (at least Figs. 2-4 and [Col. 3 lines 35-50] “surface layer 24 disposed at the top of the spring layers 23”. It is noted that the claimed limitation is a product by process claim because the “inner core” as claimed is differentiated only by the process of flipping the first and second portions upside down. It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” (MPEP 2113). Therefore, the prior art discloses the same structure of the claimed inner core with first and second portions, and the prior art further discloses that the prior art’s inner core is configured to be movable (due to the fact that the mattress components are all individually separable).).
The combination of Huang and Kokenes does not explicitly teach:
includes a waterproof barrier, engaging the waterproof barrier, the waterproof barrier comprising a thermoplastic polyurethane breathable waterproof fabric.
However, Call teaches:
includes a waterproof barrier, engaging the waterproof barrier, the waterproof barrier comprising a thermoplastic polyurethane breathable waterproof fabric (at least [0032] “top surface 30 comprises a breathable, woven or non-woven material having a waterproof coating, such as a polyurethane coating”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the thermoplastic polyurethane breathable waterproof barrier taught by Call because both are directed to the same field of endeavor of fabric barriers and doing so involves a known technique (using thermoplastic polyurethane breathable waterproof barrier taught by Call) with 
Re Claim 16, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
The combination of Huang and Kokenes does not explicitly teach:
wherein the cover comprises a porous material.
However, Call teaches:
wherein the cover comprises a porous material (at least [0032] “top surface 30 comprises a breathable, woven or non-woven material having a waterproof coating, such as a polyurethane coating”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the cover taught by Huang with the breathable barrier taught by Call because both are directed to the same field of endeavor of fabric barriers and doing so involves a known technique (using breathable waterproof barrier taught by Call) with a known device (mattress with inner core taught by Huang) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “acts as a barrier between” (Call [0032]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes and further in view of Khanzadian US 20140059775 A1, hereinafter Khanzadian.
Re Claim 14, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
The combination of Huang and Kokenes does not explicitly teach:
wherein the spring pack is permanently fixed to the cover.
However, Khanzadian teaches:
wherein the spring pack is permanently fixed to the cover (at least [Claim 1] “plurality of gel springs are fixedly connected to said cushion”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the fixed springs taught by Khanzadian because doing so involves a known technique (connecting fixed springs taught by Khanzadian) with a known device (mattress with inner core engaging springs taught by the combination of Huang and Kokenes) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it keeps the springs in place.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes, Bullard, and Call.
Re Claim 19, Huang teaches:
A mattress (at least [Abstract] “A multi-combinational spring mattress”.) comprising: 
a cover comprising a material and a fastener (at least Figs. 2-3 element 254 and [at least Col. 3 lines 35-50] “An engaging structure 254 is installed at the open portion 252 for sealing the wrapping cover 25, wherein the engaging structure 254 can be a zipper”.), an outside surface of the cover defining a sleep surface (at least [Col. 3 lines 35-50] “the sleeper is lying on the surface layer 24 disposed at the top of the spring layers 23”.); 
a spring pack positioned within the cover, the spring pack comprising opposite first and second surfaces and a plurality of springs positioned between the first and second surfaces (at least Fig. 3 , and 
an inner core positioned within the cover (at least Fig. 4 and [Col. 3 lines 50-60] “the surface layer 24 of this embodiment further comprises a first surface layer 242 and a second surface layer 244”.), the matrix comprising opposite first and second portions, such that the first portion has a firmness that is greater than a firmness of the second portion (at least [Col. 3 lines 50-60 to Col 4 lines 1-10] “the first surface layer 242 is made of a material selected from down, wool, silk or pressure relief foam” and “the down, wool, silk or pressure relief foam material is a soft”. At least [Col. 3 lines 50-60 to Col 4 lines 1-10] “the second surface layer 244 is made of latex” and “the latex material provides good supports”.), 
wherein the inner core is configured to be moved (at least Figs. 2-4 element 24 and [Col. 4 lines 20-30] “provide an easy way of replacing a dirty or damaged surface layer”.) between a first configuration in which the first portion directly engages and a second configuration in which the second portion directly engages to alter a firmness of a sleep surface of the mattress (at least Figs. 2-4 and [Col. 3 lines 35-50] “surface layer 24 disposed at the top of the spring layers 23”. It is noted that the claimed limitation is a product by process claim because the “inner core” as claimed is differentiated only by the process of flipping the first and second portions upside down. It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself” (MPEP 2113). Therefore, the prior art discloses the same structure of the claimed inner core with first and second portions, and the prior art further discloses that the prior art’s inner core is configured to be movable (due to the fact that the mattress components are all individually separable).).
Huang does not explicitly teach:
porous,
the first surface defining a waterproof barrier;
the inner core comprising a matrix of 11Case No.: 1735-294 polymer fibers,
the fibers that make up the first portion being more densely packed than the fibers that make up the second portion;
the waterproof barrier;
and a third portion between the first and second portions, the fibers that make up the third portion being less dense then the fibers that make up the second portion such that the third portion has a firmness that is less than the firmness of the second portion.
However, Kokenes teaches:
and a third portion between the first and second portions, the fibers that make up the third portion being less dense then the fibers that make up the second portion such that the third portion has a firmness that is less than the firmness of the second portion (at least Fig. 4C element 48 and [0064] “The composite cushioning structure 46C in FIG. 4C has a gradient of the second cushioning component 50 that is initially one hundred percent (100%) and then decreases to zero percent (0%) and then increases to one hundred percent (100%)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by Huang with the third portion taught by Kokenes because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using a third less dense and firm portion in between the first two as by Kokenes) with a known device (mattress with inner core taught by Huang) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “Spatially varying or providing spatially variable distributions of the second cushioning component(s) is where the amount of mass of the second cushioning component(s) spatially varies over a given line, area, or space in any number of dimensions. This can be advantageous in 
The combination of Huang and Kokenes does not explicitly teach:
porous,
the first surface defining a waterproof barrier;
the inner core comprising a matrix of11Case No.: 1735-294 polymer fibers,
the fibers that make up the first portion being more densely packed than the fibers that make up the second portion;
the waterproof barrier.
However, Bullard teaches:
the inner core comprising a matrix of polymer11Case No.: 1735-294polymer fibers (at least Fig. 2 and [Col. 4 lines 60-67] “The dual-density fiber pad 14 can be fabricated of polyester fiber”. It is noted that polyester is known as a polymer.),
the fibers that make up the first portion being more densely packed than the fibers that make up the second portion (at least Fig. 2 and [Col. 4 lines 60-67] “The first layer 30 has a first density, and the second layer 32 has a second density; the first density is greater than the second density”.);
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the fibers taught by Bullard because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (using fibrous filling taught by Bullard) with a known device (mattress with inner core taught by the combination of Huang and Kokenes) with predictable results. A person having ordinary skill in the art 
The combination of Huang, Kokenes, and Bullard does not explicitly teach:
porous,
the first surface defining a waterproof barrier;
the waterproof barrier.
However, Call teaches:
porous (at least [0032] “top surface 30 comprises a microporous, breathable material such as a Gore-Tex.RTM. material, a Stomatex.RTM. material, and/or a polyester microfiber”.),
the first surface defining a waterproof barrier; the waterproof barrier (at least [0032] “top surface 30 comprises a breathable, woven or non-woven material having a waterproof coating, such as a polyurethane coating”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang, Kokenes, and Bullard with the thermoplastic polyurethane breathable waterproof barrier taught by Call because both are directed to the same field of endeavor of fabric barriers and doing so involves a known technique (using thermoplastic polyurethane breathable waterproof barrier taught by Call) with a known device (mattress with inner core taught by the combination of Huang, Kokenes, and Bullard) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “acts as a barrier between” (Call [0032]).

Re Claim 20, Huang teaches:
A mattress (at least [Abstract] “A multi-combinational spring mattress”.) comprising: 
a cover comprising a material and a fastener (at least Figs. 2-3 element 254 and [at least Col. 3 lines 35-50] “An engaging structure 254 is installed at the open portion 252 for sealing the wrapping cover 25, wherein the engaging structure 254 can be a zipper”.), an outside surface of the cover defining a sleep surface (at least [Col. 3 lines 35-50] “the sleeper is lying on the surface layer 24 disposed at the top of the spring layers 23”.); 
a foam positioned within the cover, the foam comprising opposite first and second surfaces (at least Fig. 3 element 24 and [Col. 3 lines 35-50] “The surface layer 24 is made of a material selected from silicone, latex, down, wool, silk or pressure relief foam”.), and 
an inner core positioned within the cover (at least Fig. 4 and [Col. 3 lines 50-60] “the surface layer 24 of this embodiment further comprises a first surface layer 242 and a second surface layer 244”.), the matrix comprising opposite first and second portions, such that the first portion has a firmness that is greater than a firmness of the second portion (at least [Col. 3 lines 50-60 to Col 4 lines 1-10] “the first surface layer 242 is made of a material selected from down, wool, silk or pressure relief foam” and “the down, wool, silk or pressure relief foam material is a soft”. At least [Col. 3 lines 50-60 to Col 4 lines 1-10] “the second surface layer 244 is made of latex” and “the latex material provides good supports”.), 
wherein the inner core is configured to be moved (at least Figs. 2-4 element 24 and [Col. 4 lines 20-30] “provide an easy way of replacing a dirty or damaged surface layer”.) between a first configuration in which the first portion directly engages and a second configuration in which the second portion directly engages to alter a firmness of a sleep surface of the mattress (at least Figs. 2-4 and [Col. 3 lines 35-50] “surface layer 24 disposed at the top of the spring layers 23”. It is noted that the claimed limitation is a product by process claim because the “inner core” as claimed is differentiated only by the process of flipping the first and second portions upside down. It has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is .
Huang does not explicitly teach:
porous,
the first surface defining a waterproof barrier;
the inner core comprising a matrix of polymer fibers,
the fibers that make up the first portion being more densely packed than the fibers that make up the second portion,
the waterproof barrier,
and a third portion between the first and second portions, the fibers that make up the third portion being less dense then the fibers that make up the second portion such that the third portion has a firmness that is less than the firmness of the second portion.
However, Kokenes teaches:
and a third portion between the first and second portions, the fibers that make up the third portion being less dense then the fibers that make up the second portion such that the third portion has a firmness that is less than the firmness of the second portion (at least Fig. 4C element 48 and [0064] “The composite cushioning structure 46C in FIG. 4C has a gradient of the second cushioning component 50 that is initially one hundred percent (100%) and then decreases to zero percent (0%) and then increases to one hundred percent (100%)”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by Huang with the third portion taught by Kokenes because both are directed to the same field of endeavor of inner core 
The combination of Huang and Kokenes does not explicitly teach:
porous,
the first surface defining a waterproof barrier;
the inner core comprising a matrix of 11Case No.: 1735-294 polymer fibers,
the fibers that make up the first portion being more densely packed than the fibers that make up the second portion;
the waterproof barrier.
However, Bullard teaches:
the inner core comprising a matrix of 11Case No.: 1735-294polymer fibers (at least Fig. 2 and [Col. 4 lines 60-67] “The dual-density fiber pad 14 can be fabricated of polyester fiber”. It is noted that polyester is known as a polymer.),
the fibers that make up the first portion being more densely packed than the fibers that make up the second portion (at least Fig. 2 and [Col. 4 lines 60-67] “The first layer 30 has a first density, and the second layer 32 has a second density; the first density is greater than the second density”.);

The combination of Huang, Kokenes, and Bullard does not explicitly teach:
porous,
the first surface defining a waterproof barrier;
the waterproof barrier.
However, Call teaches:
Porous (at least [0032] “top surface 30 comprises a microporous, breathable material such as a Gore-Tex.RTM. material, a Stomatex.RTM. material, and/or a polyester microfiber”.),
the first surface defining a waterproof barrier; the waterproof barrier (at least [0032] “top surface 30 comprises a breathable, woven or non-woven material having a waterproof coating, such as a polyurethane coating”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang, Kokenes, and Bullard with the thermoplastic polyurethane breathable waterproof barrier taught by Call because both are directed to the same field of endeavor of fabric barriers and doing so involves a known technique (using thermoplastic polyurethane breathable waterproof barrier taught by Call) with a known device (mattress with inner core taught by the combination of Huang, Kokenes, and .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kokenes and further in view of Leng US 20190090652 A1, hereinafter Leng.
Re Claim 21, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang further teaches: 
wherein the cover defines a pocket (at least Figs. 2-3 and [Col. 2 lines 60-67] “wrapping cover 25”.). 
The combination of Huang and Kokenes fails to teach:
the spring pack being positioned within the pocket such that a bottom surface of the spring pack directly engages a planar inner surface of the cover and an opposite top surface of the spring pack directly engages the inner core.
However, Leng teaches:
the spring pack being positioned within the pocket such that a bottom surface of the spring pack directly engages a planar inner surface of the cover and an opposite top surface of the spring pack directly engages the inner core (at least Fig. 23 and [0198] “The cover 140 may optionally also cover the bottom of the mattress. […] Also as shown in FIG. 23, the spring caps may rest on the floor”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the positioning of the spring pack on the bottom of the cover taught by Leng because both are directed to the same field of endeavor of inner core positioned on top of a spring pack and doing so involves a known technique (positioning of the spring pack on the bottom of the cover 
Re Claim 22, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang further teaches: 
wherein the cover defines a pocket and includes a fastener to provide access to the pocket (at least Figs. 2-3 element 254 and [at least Col. 3 lines 35-50] “An engaging structure 254 is installed at the open portion 252 for sealing the wrapping cover 25, wherein the engaging structure 254 can be a zipper”.). 
The combination of Huang and Kokenes fails to teach:
the spring pack being positioned within the pocket such that a bottom surface of the spring pack directly engages a planar inner surface of the cover and an opposite top surface of the spring pack directly engages the inner core.
However, Leng teaches:
the spring pack being positioned within the pocket such that a bottom surface of the spring pack directly engages a planar inner surface of the cover and an opposite top surface of the spring pack directly engages the inner core (at least Fig. 23 and [0198] “The cover 140 may optionally also cover the bottom of the mattress. […] Also as shown in FIG. 23, the spring caps may rest on the floor”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the positioning of the spring pack on the bottom of the cover taught by Leng because both are directed to the same field of endeavor of inner core positioned on top of a spring pack 
Re Claim 23, the combination of Huang and Kokenes teaches:
A mattress as recited in claim 1 (detailed with respect to claim 1). 
Huang further teaches: 
wherein the cover comprises opposite top and bottom walls, inner surfaces of the walls defining a pocket, the inner surface of the bottom wall being planar (at least Figs. 2-3 and [Col. 2 lines 60-67] “wrapping cover 25”.). 
The combination of Huang and Kokenes fails to teach:
the spring pack being positioned within the pocket such that a bottom surface of the spring pack directly engages the planar inner surface of the bottom wall and an opposite top surface of the spring pack directly engages the inner core.
However, Leng teaches:
the spring pack being positioned within the pocket such that a bottom surface of the spring pack directly engages the planar inner surface of the bottom wall and an opposite top surface of the spring pack directly engages the inner core (at least Fig. 23 and [0198] “The cover 140 may optionally also cover the bottom of the mattress. […] Also as shown in FIG. 23, the spring caps may rest on the floor”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the inner core taught by the combination of Huang and Kokenes with the positioning of the spring pack on the bottom of the cover taught by Leng because both are directed to the same field of endeavor of inner core positioned on top of a spring pack .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/6/2021